      Case 2:18-cv-04373-SSV-KWR Document 93 Filed 03/07/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  KIERRA THOMAS, ET AL                                           CIVIL ACTION
  VERSUS                                                         NO:     18-4373
  RANDALL CHAMBERS, ET AL                                        SECTION: “R” (4)
                                           ORDER
        In light of the attached notice sent to the Court on March 1, 2019 by specially-appearing

third-parties Medport LA, LLC and Loy Ernst ( collectively “third-parties”), which provides that

the subpoenas at issue in the third parties’ Motion to Quash and Motion for Protective Order

(R. Doc. 50) have been retracted by the Defendants,

       IT IS ORDERED that the third-parties’ Motion to Quash and Motion for Protective

Order (R. Doc. 50) is DENIED as MOOT.

                                           New Orleans, Louisiana, this 6th day of March 2019.




                                                    KAREN WELLS ROBY
                                         CHIEF UNITED STATES MAGISTRATE JUDGE
         Case 2:18-cv-04373-SSV-KWR Document 93 Filed 03/07/19 Page 2 of 3

                                                         LAW OFFICES OF

                              SHER GARNER CAHILL RICHTER
                                 KLEIN & HILBERT, L.L.C.
                                                  TWENTY-EIGHTH FLOOR
                                                   909 POYDRAS STREET
                                            NEW ORLEANS, LOUISIANA 70112-4046
                                                 http://www.shergarner.com


LEOPOLD Z. SHER 1              RYAN D. ADAMS                      ALEX E. HOTARD           1
                                                                                               LAW CORPORATION
JAMES M. GARNER 2              THOMAS J. MADIGAN, II 5            STUART D. KOTTLE 7       2
                                                                                               MEMBER OF LOUISIANA AND TEXAS BARS
ELWOOD F. CAHILL, JR.          CHAD P. MORROW                     LAURIE A. DEARMAN 2, 8   3
                                                                                               MEMBER OF LOUISIANA AND ALABAMA BARS
                                                                                           4
RICHARD P. RICHTER             KEVIN M. MCGLONE                   JULIEN C. PETIT              MEMBER OF LOUISIANA AND CALIFORNIA BARS
STEVEN I. KLEIN 1, 9           JEFFREY D. KESSLER 6               TYLER M. DEAGANO         5
                                                                                               MEMBER OF LOUISIANA AND MISSISSIPPI BARS
PETER L. HILBERT, JR.          RYAN O. LUMINAIS 5                 CARSON M. GARAND         6
                                                                                               MEMBER OF LOUISIANA AND NEW YORK BARS
MARIE A. MOORE 3               ASHLEY G. COKER                    AMANDA N. RUSSO          7
                                                                                               MEMBER OF LOUISIANA AND ARIZONA BARS
                                                                                           8
DEBRA J. FISCHMAN              JONATHAN B. CERISE                                              MEMBER OF LOUISIANA AND N. CAROLINA BARS
DARNELL BLUDWORTH 2            MATTHEW M. COMAN                                            9
                                                                                               BOARD CERTIFIED TAX ATTORNEY LOUISIANA
MARTHA Y. CURTIS 2             KAREN T. HOLZENTHAL                                             BOARD OF LEGAL SPECIALIZATION
NEAL J. KLING                  AMANDA RUSSO SCHENCK
JOSHUA S. FORCE 2, 4           MELISSA ROME HARRIS                OF COUNSEL:              ALL OTHERS LOUISIANA BAR
DEBORAH J. MOENCH              JACOB A. AIREY                     TIMOTHY B. FRANCIS
JOHN T. BALHOFF, II            TRAVIS A. BEATON                   DAVID A. MARCELLO
ALVIN C. MIESTER, III          DAVID A. FREEDMAN                  THOMAS P. ANZELMO, JR.
CHRISTOPHER T. CHOCHELES       BRANDON W. KEAY                    THOMAS P. MCALISTER 2




rluminais@shergarner.com
Direct Dial: (504) 299-2106                                                                                         (504) 299-2100
Direct Fax: (504) 299-2306                                                                                      FAX (504) 299-2300
                                                     March 1, 2019

Via Electronic Mail
Honorable Karen Wells Roby
500 Poydras Street, Room B437
New Orleans, Louisiana 70130

            Re:      Kierra Thomas, et al. v. Randall Chambers, et al., Civil Action No. 18-4373, U.S.
                     District Court, E.D. La.

Dear Judge Roby,

        Our firm represents Medport LA, LLC (“Medport”) and Loy Ernst. On February 24,
2019, Medport and Mr. Ernst filed a motion to quash the subpoenas served by Defendants,
Randall Chambers, God’s Way Trucking, L.L.C., and Canal Insurance Company (“Defendants”).
See Rec. Doc. 50, Motion to Quash and/or for Protective Order. Medport and Mr. Ernst asserted
in their motion that these subpoenas suffered from the same defects as the subpoena served on
Sean Alfortish because they were, in part, addressed to “Loy Ernst, individually and in capacity
as corporate representative.” On February 27, 2019, this Court quashed the subpoena to Mr.
Alfortish and Medport. See Rec. Docs. 38 and 66. Following the February 27, 2019 hearing,
Defendants informed us that they have retracted and withdrawn the subpoenas issued to Mr.
Ernst. For clarity, a copy of the two subpoenas that have been retracted and withdrawn by
Defendants are attached. Consequently, Medport and Mr. Ernst asks this Court to remove their
Motion to Quash and/or for Protective Order (Rec. Doc. 50) from this Court’s docket on March
13, 2019, as this motion is now moot.

          Thank you for your attention to this matter.
     Case 2:18-cv-04373-SSV-KWR Document 93 Filed 03/07/19 Page 3 of 3
                                LAW OFFICES OF

                  SHER GARNER CAHILL RICHTER
                     KLEIN & HILBERT, L.L.C.

March 1, 2019
Page - 2 -



                                 Cordially,

                                  /s/ Ryan O. Luminais

                                  James M. Garner
                                  Ryan O. Luminais
